                       Case 3:20-cv-07668-JSC Document 7 Filed 11/02/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


  DELICATO VINEYARDS, a California corporation,                     )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 3:20-cv-07668 JSC
                                                                    )
    ALEXA COHN, KATIE BARRY, and ANDREW                             )
    COHN, individuals, d/b/a BOTA BACKPACK,                         )
                   Defendants.                                      )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Alexa Cohn
                                           Katie Barry
                                           Andrew Cohn
                                           702 E. Osborn Road, Phoenix, Arizona 85014

                                           Bota Backpack
                                           275 South Maple Avenue, South San Francisco, California 94080

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Paul A. Stewart
                                           Ali S. Razai
                                           KNOBBE, MARTENS, OLSON & BEAR, LLP
                                           2040 Main Street, Fourteenth Floor
                                           Irvine, CA 92614
                                           Phone: (949) 760-0404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                      CLERK OF COURT
                                                                                               S DISTR
                                                                                            ATE       IC
                                                                                          ST            T
                                                                                      D
                                                                                                                            Susan Y. Soong
                                                                                                                CO
                                                                                 E
                                                                               IT




                                                                                                                  UR
                                                                             UN




                                                                                                                    T




Date:      11/2/2020
                                                                             N O RT




                                                                                                                     NI A
                                                                                                                 OR




                                                                                                                        Signature of Clerk or Deputy Clerk
                                                                               HE




                                                                                                                IF




                                                                                      N
                                                                                                                AL
                                                                                      R




                                                                                          DI
                                                                                               S T RI T O F C
                                                                                                     C
                        Case 3:20-cv-07668-JSC Document 7 Filed 11/02/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-07668

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
